SAVINGS AND LOAN ASSOCIATION — FINANCING RECREATIONAL VEHICLE
A recreational vehicle used or designed for use as living quarters is eligible for financing from a Savings and Loan Association.  This is to acknowledge receipt of your letter wherein you ask, in effect, whether or not a savings and loan association can make a loan on recreational vehicles.  Title 18 Ohio St. 381.57 [18-381.57] (1971) sets out the various areas in which loans may be made by Savings and Loan Associations. Subsection 6, relating to mobile homes, states: "Loans made for the purpose of mobile home financing. For the purpose of this subsection 'mobile home' shall mean a movable accommodation with its equipment and furnishings, used or designed for use as living quarters." "Mobile homes" has a specific definition for the purpose of the Savings and Loan Act, and the basic requisite is that it be used or designed for use as living quarters.  Thus, if the recreational vehicles are used or designed for use as living quarters, the owners thereof will be eligible for loans from Savings and Loan Associations.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: A recreational vehicle used or designed for use as living quarters is eligible for financing from a Savings and Loan Association.  (Todd Markum)